TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00698-CV




                                    In re Abbott Laboratories




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We lift

the stay of the trial-court proceedings.



                                             __________________________________________
                                             Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Puryear and Bourland

Filed: December 21, 2018